DETAILED ACTION

Allowable Subject Matter
The indicated allowability of claims 21, 22 and 24-29 is withdrawn in view of the newly discovered references below.  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is objected to as being in improper form because it depends on the cancelled claim 1.  Accordingly, the claim 25 not been further treated on the merits.
Claim 29 recites the limitation "each set of data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 24 and 26-28 are rejected under 35 U.S.C. 102(a1) as being anticipated by Macdougall (US Patent Publication 2016/0081546) or Bailey (US Patent Publication 2016/0081546) or Moran et al. (US Patent Publication 2016/0377864).
Regarding claim 21, Macdougall discloses a method for correcting a misalignment of an eye using glasses (see § 0012), the method comprising capturing color signatures for a pair of eyes, wherein the color signatures include a color composition and a luminosity of light reflected by each eye (see § 0104 detecting color visible light, eg. red, blue, green and /or orange visible light as well as § 0088), comparing the color signatures to a normal color signature for a pair of eyes (see § 0056), wherein the normal color signature corresponds to a normal alignment for the pair of eyes, determining a difference for each eye between its respective color signatures and the normal color signature (see § 0044-0045), determining a first eye of the pair of eyes is not aligned based on the difference, and making opaque a lens for a second eye of the pair of eyes (see § 0041).
Regarding claim 21, Bailey discloses a method for correcting a misalignment of an eye using glasses (see §0008-0009), the method comprising capturing color signatures for a pair of eyes, wherein the color signatures include a color composition and a luminosity of light reflected by each eye (see §0015), comparing the color signatures to a normal color signature for a pair of eyes (see § 00028), wherein the normal color signature corresponds to a normal alignment for the pair of eyes (see § 0024), determining a difference for each eye between its respective color signatures and the normal color signature (see § 0017-0018), determining a first eye of the pair of eyes is not aligned based on the difference; and making opaque a lens for a second eye of the pair of eyes (see § 0021).
Regarding claim 21, Moran discloses a method for correcting a misalignment of an eye using glasses (see § 0025), the method comprising capturing color signatures for a pair of eyes, wherein the color signatures include a color composition and a luminosity of light reflected by each eye, comparing 
Regarding claim 22, Macdougall further discloses the step of capturing the color signatures for the pair of eyes using a first set of sensors and a second set of sensors on the glasses (see {0104] and [0154]).
Regarding claim 24, Macdougall (see § 0041) or Bailey (see § 0021) or Moran (see § 0025) further discloses the step of making opaque steps includes darkening the lens for a period of time 
Regarding claims 26 and 28, Macdougall (see § 0088, 0104) or Bailey (see § 0015, 0028) or Moran (see § 0025-0029) further discloses the step of instructing the first set of sensors and the second set of sensors when to capture the color signatures and generating sets of data for the color signatures based on a plurality of variables for the color composition and the luminosity.
Regarding claim 27, Macdougall (see § 0044-0045) or Bailey (see § 0017-0018) or Moran (see § 0025-0029) further discloses that wherein the determining the difference step includes determining a difference in pixels between the captured color signatures and the normal color signature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327. The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/1/21